Per Curiam,
The negligence alleged in the statement of claim is that the defendant’s employee ejected the plaintiff’s husband from a train at a dangerous place between stations and upon tracks on which trains were constantly passing. The proofs were that the plaintiff’s husband left the train voluntarily a minute after he had boarded it, at a place where it had stopped at a water tank, and he stood several minutes on the ground near the car from which he had alighted. A half minute after the signal to start had been given and when the train was in motion he attempted to get on the front step of the car. When his hand was extended to seize the hand-rail at the forward end of the car a brakeman who stood on the rear step of the car in front, warned him of the danger, told him to go away or he would get hurt and reached out with one hand and pushed him away. He persisted in his attempt and ran after the car and while reaching for the hand-rail after the car had run a rod he fell but apparently was not injured by the fall. This was the last seen of him until an hour later when his body was found on the tracks, half a mile from the water tank, where he had been injured by another train.
*579He was familiar with the locality and evidently knew why the train had stopped and where he was, and there was nothing that indicated that he was in a condition that called for unusual care on the part of the trainmen. In preventing him from getting on the car while it was in motion the brakeman was exercising reasonable precaution to save him from injury and there was no ground on which negligence could be imputed to him. The non-suit was properly entered and the judgment is affirmed.